Citation Nr: 0015974	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for presbyopia (claimed 
as visual loss due to an undiagnosed illness).

2.  Entitlement to service connection for memory loss 
(claimed as due to an undiagnosed illness).

3.  Entitlement to service connection for profuse sweating 
(claimed as due to an undiagnosed illness).

4.  Entitlement to service connection for tension headaches 
(claimed as due to an undiagnosed illness).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from November 1968 to 
November 1973 and from September 1976 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the veteran's service connection claims were not well 
grounded.  

REMAND

During the veteran's hearing before a Member of the Board in 
May 2000, he submitted additional clinical records in support 
of his claim.  The veteran's accredited representative 
specifically did not waive RO consideration of that evidence.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should review the clinical 
records submitted by the veteran at the 
time of the May 2000 Travel Board 
hearing.  All pertinent law and 
regulations should be considered.  If any 
of the veteran's claims remains denied, 
he and his representative should be 
provided with a supplemental statement of 
the case, which should include, but not 
be limited to, any additional pertinent 
law and regulations and a complete 
discussion of the action taken on the 
veteran's claim.  Applicable response 
time should be allowed.

2.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




